Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This responds to Applicant’s Arguments/Remarks filed 08/16/2022. Claim 20 has been cancelled. Claim 21 has been amended. Claims 1-19, 21 are now pending in this Application.


Response to Arguments
Applicant's arguments filed 08/16/2022 have been fully considered but they are not persuasive. 
Applicant argues that Wu and Panda in view of Raman do not disclose “mapping an input including a query and dataset into a configuration”.
In response to Applicant’s argument, the examiner submits that Wu discloses “if the user accepts the recommendation and/or the friend request, information about the user is updated and stored. The artificial intelligence entity that the user became friends with may be associated with the keyword “hungry”. As a result, the next time the user say “hungry” in a query, the artificial intelligence entity advertisement system may determine (based on past input and/or associations with certain artificial intelligence entities) that the user may want to eat sushi. As such, the artificial intelligence entity associated with the business entity Fantastic Sushi is provided to the user” Par [0035]). A classification model may be used to match a received query to a certain category or to certain business entities or companies. Once the matches are made, the classification model can be used to predict relevance probability of a particular company with respect to a received query. Training data in the format of query company is used to train a model that outputs this relevance probability (Par [0143]). However, even though a company may be related to a particular query, many other companies may also be associated with the query. For example, the company 7-Eleven may belong to a category convenience store. However, there are many other companies that are convenience stores. As such, additional classification techniques may be used in order to better predict the relevance probability of a category candidate in response to a query” (Par [0144-0146]).
Therefore, Wu discloses this limitation.




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-12, 14-18 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu et al (U.S. Pub No. 2018/0150749 A1).

As per claim 1, Wu discloses a computer-implemented artificial intelligence (AI) interaction method, the method comprising: 
mapping an input including a query and dataset into a configuration (par [0143-0146]);
selecting, by using the configuration, an artificial intelligence model to respond to a query (Par [0081] the AI entity associated with the query may be selected); 
generating a response to the query using the selected artificial intelligence model by running the selected artificial intelligence model on dataset (Par [0091] the AI entity provide information associated with the input); and 
receiving the response to the query from the selected artificial intelligence model (Par [0097] receive response from the AI). 
As per claim 2, Wu discloses the method of claim 1, wherein the artificial intelligence model responds to the query based on artificial intelligence configuration files (Par [0097]). As per claim 3, Wu discloses the method of claim 1, wherein the generating generates the response for a dataset (par [0143-0146]). As per claim 4, Wu discloses the method of claim 1, wherein the query comprises a natural language query (par [0100]). As per claim 5, Wu discloses the method of claim 1, wherein the generating generates the response for a dataset, wherein the query comprises a natural language query, wherein a first model combines the dataset and the natural language query to a configuration, and wherein the selecting selects the artificial intelligence model based on the first model (Par [0146]). As per claim 7, Wu discloses the method of claim 1, embodied in a cloud-computing environment (par [0186]). As per claim 8, Wu discloses a computer program product for artificial intelligence (AI) interaction, the computer program product comprising a computer-readable storage medium having program instructions embodied therewith, the program instructions executable by a computer to cause the computer to perform: 
mapping an input including a query and dataset into a configuration (par [0143-0146]);
selecting an artificial intelligence model to respond to a query (Par [0081] the AI entity associated with the query may be selected);
generating a response to the query using the selected artificial intelligence model by running the selected artificial intelligence model on the dataset (Par [0091] the AI entity provide information associated with the input); and 
receiving the response to the query from the selected artificial intelligence model (Par [0097] receive response from the AI). As per claim 9, Wu discloses the computer program product of claim 8, wherein the artificial intelligence model responds to the query based on artificial intelligence configuration files (par [0097]). As per claim 10, Wu discloses the computer program product of claim 8, wherein the generating generates the response for a dataset (Par [0143-0146]). As per claim 11, Wu discloses the computer program product of claim 8, wherein the query comprises a natural language query (par [0100]). As per claim 12, Wu discloses the computer program product of claim 8, wherein the generating generates the response for a dataset, wherein the query comprises a natural language query, wherein a first model combines the dataset and the natural language query to a configuration, and wherein the selecting selects the artificial intelligence model based on the first model (par [0146]). As per claim 14, Wu discloses an artificial intelligence (AI) interaction system, the system comprising: 
a processor; and a memory, the memory storing instructions to cause the processor to perform: 
selecting an artificial intelligence model to respond to a query (Par [0081] the AI entity associated with the query may be selected);
mapping an input including a query and dataset into a configuration (par [0143-0146]);
generating a response to the query using the selected artificial intelligence model by running the selected artificial intelligence model (Par [0091] the AI entity provide information associated with the input); and 
receiving the response to the query from the selected artificial intelligence model on the dataset (Par [0097] receive response from the AI).  As per claim 15, Wu discloses the system of claim 14, wherein the artificial intelligence model responds to the query based on artificial intelligence configuration files (par [0097]). As per claim 16, Wu discloses the system of claim 14, wherein the generating generates the response for a dataset (Par [0143-0146]). As per claim 17, Wu discloses the system of claim 14, wherein the query comprises a natural language query (Par [0100]). As per claim 18, Wu discloses the system of claim 14, wherein the generating generates the response for a dataset, wherein the query comprises a natural language query, wherein a first model combines the dataset and the natural language query to a configuration, and wherein the selecting selects the artificial intelligence model based on the first model (Par [0146]). As per claim 21, Wu discloses the system of claim 1, wherein the configuration is processed by a first model that is different than the artificial intelligence model (Par [0148-0151]).




Claims 6, 13 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al (U.S. Pub No. 2018/0150749 A1), and in view of Raman et al (U.S. Pub No. 2009/0006399 A1).

As per claim 6, Wu does not explicitly disclose the method of claim 5, wherein a description for each column within a table input from the dataset are encoded using a transformer encoder to provide a feature representation for each column, further comprising encoding the query using the transformer encoder to project the query to a same feature space of the column description, and wherein, for each of the feature representation, concatenating the feature representation with the query feature representation to form a joint representation of the column and the query.
However, Raman discloses wherein a description for each column within a table input from the dataset are encoded using a transformer encoder to provide a feature representation for each column, further comprising encoding the query using the transformer encoder to project the query to a same feature space of the column description, and wherein, for each of the feature representation, concatenating the feature representation with the query feature representation to form a joint representation of the column and the query (Par [0079, 0102]).
It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Raman into the teachings of Wu in order to improve the compression data (Par [0024]).
As per claim 13, Wu does not explicitly disclose the computer program product of claim 12, wherein a description for each column within a table input from the dataset are encoded using a transformer encoder to provide a feature representation for each column, further comprising encoding the query using the transformer encoder to project the query to a same feature space of the column description, and wherein, for each of the feature representation, concatenating the feature representation with the query feature representation to form a joint representation of the column and the query.
	However, Raman discloses wherein a description for each column within a table input from the dataset are encoded using a transformer encoder to provide a feature representation for each column, further comprising encoding the query using the transformer encoder to project the query to a same feature space of the column description, and wherein, for each of the feature representation, concatenating the feature representation with the query feature representation to form a joint representation of the column and the query (Par [0079, 0102]).
It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Raman into the teachings of Wu in order to improve the compression data (Par [0024]).

As per claim 19, Wu does not explicitly disclose the system of claim 18, wherein a description for each column within a table input from the dataset are encoded using a transformer encoder to provide a feature representation for each column, further comprising encoding the query using the transformer encoder to project the query to a same feature space of the column description, and wherein, for each of the feature representation, concatenating the feature representation with the query feature representation to form a joint representation of the column and the query.
However, Raman discloses wherein a description for each column within a table input from the dataset are encoded using a transformer encoder to provide a feature representation for each column, further comprising encoding the query using the transformer encoder to project the query to a same feature space of the column description, and wherein, for each of the feature representation, concatenating the feature representation with the query feature representation to form a joint representation of the column and the query (Par [0079, 0102]).
It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Raman into the teachings of Wu in order to improve the compression data (Par [0024]).



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THU N NGUYEN whose telephone number is (571)270-1765. The examiner can normally be reached Monday to Thursday from 9:30AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

November 14, 2022



/THU N NGUYEN/Examiner, Art Unit 2154